            Case 1:19-cv-08605-AKH Document 40 Filed 10/14/20 Page 1 of 4
                                                              USDC SDNY
                                                            ! DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DA TE F-IL_E_D_:-!0--./r--1~-l,-->0_2..o_:

E-MANAGEMENT SOLUTIONS, INC.,
                                                        Case No. 1: 19-cv-08605-
                                  Plaintiff,            AKH

                    - against -

ENHANCE PLASTIC SURGERY MEDICAL
CLINIC,

                                  Defendant.


                        DEFENDANT'S MOTION FOR APPROVAL
                         TO SUBMIT REDACTED DOCUMENTS
                           AND DOCUMENTS UNDER SEAL

          Defendant Enhance Plastic Surgery Medical Clinic ("Defendant" or

"Enhance"), by its attorneys Lewis Brisbois Bisgaard & Smith LLP, submits this

Motion to Submit Redacted Documents and Documents Under Seal:

     1. Enhance respectfully submits its Motion for Approval to submit documents

that are redacted and filed under seal pursuant to the Court's Local and Individual

Rules of Civil Procedure, Practice No. 4(B)(ii) of Honorable A. Hellerstein's

Individual Rules of the United States District Court.

     2. The document Enhance seeks to submit under seal is a fully executed copy

of the settlement agreement reached between the Parties in July, 2020, which was

fully executed on July 30, 2020.



4850-74 10-2990.1                              1
            Case 1:19-cv-08605-AKH Document 40 Filed 10/14/20 Page 2 of 4




     3. The settlement agreement contains information related to the amount for

which Enhance was willing to compromise its counter-claims following this

Court's entry of a preliminary injunction against Plaintiff E-management. The

settlement agreement also contains additional considerations that Plaintiff E-

Management made in exchange for Enhance's willingness to forego further

prosecution of its claims against E-management, including adding Plaintiffs

principle, Irene Gladstein, M.D.

     4. Enhance regularly engages in cease and desist negotiations and other

procedures in federal courts and before the United States Trademark Trial and

Appeal Board to enforce its exclusive rights to practice its valuable trademarks.

Although each such enforcement effort is in some ways unique and must be valued

on its own merits disclosure of the terms under which Enhance settled the instant

action would undoubtedly be used as an attempted leverage point against Enhance

were the settlement agreement to be filed publicly.

     5. Public disclosure of the settlement agreement is not necessary for resolution

of the notice of motion and supporting memorandum of law. Enhance seeks to

redact only those portions of the Memorandum in Support of Enforcement of the

Settlement Agreement as are necessary to protect the essential terms of the

settlement agreement. The negotiations and colloquy between counsel, as well as




4850-74 10-2990.1                          2
              Case 1:19-cv-08605-AKH Document 40 Filed 10/14/20 Page 3 of 4




Enhance's claims that Plaintiff and its principle hav not met their obligations under

the settlement agreement need not be redacted from the memorandum.

     6. Pursuant to Judge Hellerstein's individual practice Rule 4(B)(ii), this motion

is filed in public view; with the redacted memorandum of law filed publicly with

proposed redactions and under seal a copy unredacted with redactions highlighted,

and; a sealed copy of the settlement agreement.

           WHEREFORE, for the foregoing reasons, Enhance respectfully requests

permission to file those documents referenced above as redacted and under seal,

respectively.



           DATED: October 9, 2020

                              LEWIS BRISBOIS BISGAARD & SMITH LLP

                                         s/ Donald E. Lake, III
                                         Donald E. Lake, III
                                         Attorneys for Defendant
                                         Admitted Pro Hae Vice
                                         1700 Lincoln Street, Suite 4000
                                         Denver, Colorado 80203
                                         (303) 861.7760
                                         Tripp.Lake@lewisbrisbois.com




4850-74 10-2990. l                          3
             Case 1:19-cv-08605-AKH Document 40 Filed 10/14/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

          I certify that on this 9th day of October, 2020, the foregoing was filed with the

Court, using the CM/ECF system, and was delivered by Federal Express, e-mail, and

United States Postal Service to:

TO: Irene Gladstein, M.D.
  E-Management Solutions, Inc.
2076 East 13 th Street
Brooklyn, New York 11229
ireneglad@icloud.com


                                           ls/Donald E. Lake, 1111




4850-7410-2990. l                             4
